 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ANDREW JEFFRIES,                                  No. 2: 20-cv-2414 JAM KJN P
12                       Petitioner,
13           v.                                         ORDER
14    KEN CLARK,
15                       Respondent.
16

17          Petitioner, a state prisoner proceeding pro se, has filed an application for a writ of habeas

18   corpus pursuant to 28 U.S.C. § 2254. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 17, 2021, the magistrate judge filed findings and recommendations herein which

21   were served on all parties and which contained notice to all parties that any objections to the

22   findings and recommendations were to be filed within fourteen days. Neither party has filed

23   objections to the findings and recommendations.

24          The court has reviewed the file and finds the findings and recommendations to be

25   supported by the record and by the magistrate judge’s analysis.

26   ////

27   ////

28   ////
                                                       1
 1   Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed May 17, 2021, are adopted in full.
 3          2. Respondent’s motion to dismiss (ECF No. 12) is partially granted, in that claims six
 4   and seven are unexhausted.
 5          3. Petitioner’s motion for stay, pursuant to Rhines v. Weber, 544 U.S. 269 (2005), (ECF
 6   No. 14) is granted.
 7          4. Clerk of Court is directed to administratively close this case.
 8          5. Upon the completion of the state habeas review, petitioner is directed to file a motion
 9   to lift the stay within 30 days from the date of any decision by the California Supreme Court.
10          6. Petitioner’s failure to file the motion or to properly exhaust his state court remedies
11   will result in an order lifting the stay of this case and claims six and seven will be dismissed as
12   unexhausted.
13

14
     DATED: June 28, 2021                             /s/ John A. Mendez
15
                                                      THE HONORABLE JOHN A. MENDEZ
16                                                    UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
